CTD HOLDINGS, INC. 27317 N.W. 78th Avenue High Springs, FL32643 (386) 454-0887 February 28, 2011 VIA EDGAR AND FAX (703-813-6968) Mr. Rufus Decker United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 4631 Washington, DC20549-4631 RE: CTD Holdings, Inc. Form 10-K/A for the Fiscal Year ended December 31, 2009 Forms 10-Q/A for the Fiscal Quarters ended March 31, 2010, and September 30, 2010 and Form 10-Q for the Fiscal Quarter ended June 30, 2010 File No. 0-25466 Dear Mr. Decker: We are responding to the comments of the staff (the “Staff”) of the Division of Corporation Finance Securities and Exchange Commission set forth in the Staff’s February 24, 2011 letter.For your reference, we included each comment from the Staff’s letter followed by our response. Form 10-K/A for the Year Ended December 31, 2009 Business, page 1 1. We note your response to comment three in our letter dated February 11, 2011.In particular, we note your statement that there are at least six suppliers from which natural CDs are available, and that percentage of supplies that you purchase from any given supplier varies each year.In order to provide context for such statement, please supplementally advise us as to the percentage of your supplies that you purchased from any of the six suppliers during the last two completed fiscal years.Further, we note your statement that very few companies supply chemically modified CDs, and the production schedule is unpredictable.To the extent material, please disclose in future filings the percentage of your business that is dependent on chemically modified CDs, and whether the potentially limited supply has had, or could have, a material adverse effect on your business. Response: We supplementally advise you that the percentages of supplies purchased from all of our suppliers, based upon the cost of supplies purchased from a particular supplier compared to the total cost of supplies purchased, for the last two completed fiscal years are as follows: Name of Supplier Percentage of Supplies Purchased During Cyclodextrin Research & Development Laboratory 22
